 


110 HR 440 IH: To amend titles 10 and 14, United States Code, to provide for the use of gold in the metal content of the Medal of Honor.
U.S. House of Representatives
2007-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 440 
IN THE HOUSE OF REPRESENTATIVES 
 
January 12, 2007 
Mr. Baca (for himself, Mr. Carney, Mr. Taylor, Mrs. Maloney of New York, Ms. Bordallo, Mr. Meek of Florida, Mr. Franks of Arizona, Mr. Rogers of Alabama, Mrs. Napolitano, Mrs. McMorris Rodgers, Mr. Boswell, Mr. McGovern, Mr. Shuler, Mr. Moran of Virginia, Mr. Jones of North Carolina, Mr. Lynch, Mr. Sires, Mr. Filner, and Mr. Ross) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To amend titles 10 and 14, United States Code, to provide for the use of gold in the metal content of the Medal of Honor. 
 
 
1.Required gold content for Medal of Honor 
(a)Army 
(1)Gold contentSection 3741 of title 10, United States Code, is amended— 
(A)by striking The President and inserting (a) Award.—The President; and 
(B)by adding at the end the following new subsection:  
 
(b)Gold contentThe metal content of the medal of honor shall be 90 percent gold and 10 percent alloy.. 
(2)Exception for duplicate medalSection 3754 of such title is amended by adding at the end the following new sentence: Section 3741(b) of this title shall not apply to the issuance of a duplicate medal of honor under this section..  
(b)Navy 
(1)Gold contentSection 6241 of title 10, United States Code, is amended— 
(A)by striking The President and inserting (a) Award.—The President; and 
(B)by adding at the end the following new subsection:  
 
(b)Gold contentThe metal content of the medal of honor shall be 90 percent gold and 10 percent alloy.. 
(2)Exception for duplicate medalSection 6256 of such title is amended by adding at the end the following new sentence: Section 6241(b) of this title shall not apply to the issuance of a duplicate medal of honor under this section..  
(c)Air Force 
(1)Gold contentSection 8741 of title 10, United States Code, is amended— 
(A)by striking The President and inserting (a) Award.—The President; and 
(B)by adding at the end the following new subsection:  
 
(b)Gold contentThe metal content of the medal of honor shall be 90 percent gold and 10 percent alloy.. 
(2)Exception for duplicate medalSection 8754 of such title is amended by adding at the end the following new sentence: Section 8741(b) of this title shall not apply to the issuance of a duplicate medal of honor under this section..  
(d)Coast Guard 
(1)Gold contentSection 491 of title 14, United States Code, is amended— 
(A)by striking The President and inserting (a) Award.—The President; and 
(B)by adding at the end the following new subsection:  
 
(b)Gold contentThe metal content of the medal of honor shall be 90 percent gold and 10 percent alloy.. 
(2)Exception for duplicate medalSection 504 of such title is amended by adding at the end the following new sentence: Section 491(b) of this title shall not apply to the issuance of a duplicate medal of honor under this section..  
(e)Effective dateThe amendments made by this section shall apply with respect to any award of the Medal of Honor after the date of the enactment of this Act. 
 
